           Case 17-50024-KJC   Doc 250-1   Filed 04/10/19   Page 1 of 8



                                 EXHIBIT A




92665617.v1-4/10/19
           Case 17-50024-KJC             Doc 250-1       Filed 04/10/19        Page 2 of 8




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

                                                    :   Chapter 11
In re:                                              :
                                                    :   Case No. 15-11323 (KJC)
Citadel Watford City Disposal Partners,             :
L.P., et al.,1                                      :   (Jointly Administered)
                                                    :
                          Debtors.                  :
                                                    :
Gavin/Solmonese LLC, Liquidation                    :
Trustee for the Citadel Creditors’ Grantor          :
Trust, successor to Citadel Watford City            :
Disposal Partners, L.P., et al.,                    :
                                                    :
                          Plaintiff,                :   Adv. Proc. No. 17-50024 (KJC)
                                                    :
v.                                                  :
                                                    :
Citadel Energy Partners, LLC, et al.,               :
                                                    :
                       Defendant.                   :
Gavin/Solmonese LLC, Liquidation                    :
Trustee for the Citadel Creditors’ Grantor          :
Trust, successor to Citadel Watford City            :
Disposal Partners, L.P., et al.,                    :
                                                    :
                          Plaintiff,                :
                                                    :
v.                                                  :   Adv. Pro. No. 17-50648 (KJC)
                                                    :
Law Offices of Louis E. Bridges, LLC, a             :
Georgia limited liability company,                  :
                                                    :
                          Defendant.                :




1
 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
Citadel Energy Services, LLC (7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC
(5266) and Citadel Watford City Disposal Partners, LP (1520). The address for each Debtor is c/o
Gavin/Solmonese LLC, Liquidation Trustee, 919 N. Market St., Suite 600, Wilmington, DE 19801.
           Case 17-50024-KJC         Doc 250-1      Filed 04/10/19      Page 3 of 8



Gavin/Solmonese LLC, Liquidation           :
Trustee for the Citadel Creditors’ Grantor :
Trust, successor to Citadel Watford City   :
Disposal Partners, L.P., et al.,           :
                                           :
                       Plaintiff,          :
                                           :
v.                                         : Adv. Pro. No. 17-50650 (KJC)
                                           :
Jonathon P. Reuben, C.P.A.,                :
                                           :
                       Defendant.          :
Gavin/Solmonese LLC, Liquidation :
Trustee for the Citadel Creditors’ Grantor :
Trust, successor to Citadel Watford City :
Disposal Partners, L.P., et al.,           :
                                           :
                       Plaintiff,          :
                                           :
v.                                         : Adv. Pro. No. 17-50651 (KJC)
                                           :
Mark Dunaway,                              :
                                           :
                       Defendant.          :

                  ORDER APPROVING STIPULATION REGARDING
                         APPOINTMENT OF MEDIATOR

        The Court having considered the Stipulation Regarding Appointment of Mediator

(the “Stipulation”) dated __________, 2019, filed by Gavin/Solmonese LLC, Liquidation

Trustee for the Citadel Creditors’ Grantor Trust, successor to Citadel Watford City

Disposal Partners, L.P., et al., (the “Liquidation Trustee”) and various defendants

(collectively, the “Defendants”) (the Liquidation Trustee and the Defendants collectively

referred to herein as the “Parties”), a copy of which is attached hereto as Exhibit 1; and

finding that approval of the Stipulation is in the best interest of the Parties; and in order to

promote the efficient and expeditious disposition of the above-captioned adversary

proceeding:




92665617.v1-4/10/19
             Case 17-50024-KJC      Doc 250-1      Filed 04/10/19     Page 4 of 8



        IT IS HEREBY ORDERED as follows:

        1.       The Stipulation is approved.

        2.       Ian Connor Bifferato of The Bifferato Firm, P.A. shall serve as the

mediator.


Date:
                                                      Honorable Kevin J. Carey
                                                      United States Bankruptcy Judge




92665617.v1-4/10/19
Case 17-50024-KJC   Doc 250-1   Filed 04/10/19   Page 5 of 8




                      EXHIBIT 1
                Case 17-50024-KJC              Doc 250-1        Filed 04/10/19         Page 6 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                     :   Chapter 11
In re:                                               :
                                                     :   Case No. 15-11323 (KJC)
Citadel Watford City Disposal Partners,              :
L.P., et al.,1                                       :   (Jointly Administered)
                                                     :
                           Debtors.                  :
                                                     :
Gavin/Solmonese LLC, Liquidation                     :
Trustee for the Citadel Creditors’ Grantor           :
Trust, successor to Citadel Watford City             :
Disposal Partners, L.P., et al.,                     :
                                                     :
                           Plaintiff,                :   Adv. Proc. No. 17-50024 (KJC)
                                                     :
v.                                                   :
                                                     :
Citadel Energy Partners, LLC, et al.,                :
                                                     :
                       Defendant.                    :
Gavin/Solmonese LLC, Liquidation                     :
Trustee for the Citadel Creditors’ Grantor           :
Trust, successor to Citadel Watford City             :
Disposal Partners, L.P., et al.,                     :
                                                     :
                           Plaintiff,                :
                                                     :
v.                                                   :   Adv. Pro. No. 17-50648 (KJC)
                                                     :
Law Offices of Louis E. Bridges, LLC, a              :
Georgia limited liability company,                   :
                                                     :
                           Defendant.                :




1
 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Citadel
Energy Services, LLC (7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC (5266) and
Citadel Watford City Disposal Partners, LP (1520). The address for each Debtor is c/o Gavin/Solmonese LLC,
Liquidation Trustee, 919 N. Market St., Suite 600, Wilmington, DE 19801.
               Case 17-50024-KJC      Doc 250-1      Filed 04/10/19    Page 7 of 8



Gavin/Solmonese LLC, Liquidation           :
Trustee for the Citadel Creditors’ Grantor :
Trust, successor to Citadel Watford City   :
Disposal Partners, L.P., et al.,           :
                                           :
                       Plaintiff,          :
                                           :
v.                                         : Adv. Pro. No. 17-50650 (KJC)
                                           :
Jonathon P. Reuben, C.P.A.,                :
                                           :
                       Defendant.          :
Gavin/Solmonese LLC, Liquidation :
Trustee for the Citadel Creditors’ Grantor :
Trust, successor to Citadel Watford City :
Disposal Partners, L.P., et al.,           :
                                           :
                       Plaintiff,          :
                                           :
v.                                         : Adv. Pro. No. 17-50651 (KJC)
                                           :
Mark Dunaway,                              :
                                           :
                       Defendant.          :

               STIPULATION REGARDING APPOINTMENT OF MEDIATOR
        Gavin/Solmonese LLC, Liquidation Trustee for the Citadel Creditors’ Grantor Trust,

successor to Citadel Watford City Disposal Partners, L.P., et al., (the “Liquidation Trustee”) and

various defendants executing this stipulation (collectively, the “Defendants”) (the Liquidation

Trustee and the Defendants collectively referred to herein as the “Parties”) in the above-

captioned adversary proceedings hereby stipulate to the appointment of Ian Connor Bifferato of

The Bifferato Firm P.A. (the “Mediator”), a mediator as identified in the Register of Mediators

and Arbitrators Pursuant to Local Rule 9019-4 (as amended form time to time) that is available

on this Court’s website, as Mediator in the above-referenced adversary proceedings, and further

consent to the entry of an order substantially in the form attached hereto as Exhibit A approving

this Stipulation.



92665617.v1-4/10/19
               Case 17-50024-KJC    Doc 250-1   Filed 04/10/19   Page 8 of 8



Date: April 10, 2019


FOX ROTHSCHILD LLP                          WHITE AND WILLIAMS LLP

/s/ Johnna M. Darby                         /s/ Nicholas R. Wynn
Thomas M. Horan (DE Bar No. 4641)           John D. Balaguer (DE Bar No. 2537)
Johnna M. Darby (DE Bar No. 5153)           Nicholas R. Wynn (DE Bar No. 5670)
919 N. Market Street, Suite 300             600 N. King Street, Suite 800
Wilmington, DE 19801                        Wilmington, DE 19801-3722
Telephone: (302) 654-7444                   Telephone: (302) 467-4501
E-mail: thoran@foxrothschild.com            Email: balaguerj@whiteandwilliams.com
E-mail: jdarby@foxrothschild.com                    wynnn@whiteandwilliams.com

Counsel to Gavin/Solmonese          LLC,    Counsel for Defendants Louis Bridges and
Liquidation Trustee                         Law Offices of Louis E. Bridges, LLC

ELZUFON AUSTIN & MONDELL,                   COOCH & TAYLOR P.A.
P.A.

/s/ Gary W. Alderson                        /s/ R. Grant Dick IV
John A. Elzufon (Bar No. 177)               Robert Wm. Pedigo (DE Bar No. 4047)
Gary W. Alderson (Bar No. 3895)             R. Grant Dick IV (DE Bar No. 5123)
300 Delaware Ave., Suite 1700               The Brandywine Building
P.O. Box 1630                               1000 West Street, 10th Floor
Wilmington, DE 19899-1630                   Wilmington, DE 19801
Telephone: (302) 504-3221                   Telephone: (302) 984-3800
E-mail: jelzufon@elzufon.com                Email: rpedigo@coochtaylor.com
        galderson@elzufon.com               Email: gdick@coochtaylor.com

Counsel to Defendant Jonathon P. Reuben,    Counsel for Defendant Mark Dunaway
C.P.A.

MACAULEY LLC

/s/ Thomas G. Macauley
Thomas G. Macauley (DE Bar No. 3411)
300 Delaware Avenue, Suite 1018
Wilmington, DE 19801
Telephone: (302) 656-0100
Email: tm@macdelaw.com

Attorneys for Defendants Carl Coward,
Alastair Smith and North Dakota Water
Partners, LLC




92665617.v1-4/10/19
